Marshale, J.
It seems clear tbat tbe verdict was based mainly on evidence as to what was said at tbe time tbe order for the oil was given, respecting what such order in fact con*245tained, and what was said at the time the contract was signed. We need spend no time discussing the question of whether the paper referred to as a contract was such in fact. That ■does not admit of any reasonable controversy. It has all the essentials of a contract, and was signed as and for such by both parties. No claim of fraud was made by the complaint or evidence, nor was any claim made that the contract was ambiguous. So there was no basis whatever for evidence of the circumstances under which the contract was made to aid the court in construing it. The allowance of evidence as to what occurred between the agent and respondent prior to and contemporaneous with the making thereof regarding a resale of part of the oil, was a plain violation of the very familiar rule of evidence precluding any contradiction of a written contract by parol. For that reason the judgment must be reversed and a new trial ordered.
By the Court. — So ordered.